Citation Nr: 9924539	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-49 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.  

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a dental disorder.  

5.  Entitlement to service connection for a nasal disorder.  

6.  Entitlement to a compensable evaluation for chronic 
laryngitis.  

7.  Entitlement to a compensable evaluation for a lower 
abdominal hernia.  

8.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from June 1955 to 
May 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

Service connection was denied for a chest condition by a 
September 1958 rating decision following a VA respiratory 
examination that failed to reveal the presence of any 
pulmonary disease.  That decision became final when the 
appellant did not file a timely appeal after receiving 
notification of the decision in September 1958.  

While a September 1994 rating decision denied service 
connection for an ear condition, that denial did not 
encompass denial of service connection for defective hearing.  
Hence, the Board will consider the appellant's current claim 
for service connection for defective hearing on a de novo 
basis.  In reviewing the claims file, the Board finds that 
the RO's denial of the issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for defective hearing in a 
September 1997 rating decision appears to have considered all 
of the evidence of record, and the Board notes that the 
appellant has presented testimony at a regional office 
hearing and that his contentions and evidence submissions 
have been focused on the merits of his claim.  Therefore, we 
do not believe he will be prejudiced by our deciding the 
issue of entitlement to service connection for defective 
hearing on a de novo basis at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  A September 1958 rating decision denied service 
connection for a chest condition, and that decision became 
final when the appellant did not timely file an appeal after 
receiving notification of the decision in September 1958.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for a pulmonary disorder.  

3.  There is no competent evidence of a nexus between the 
appellant's current chronic obstructive pulmonary disease and 
inservice disease or injury.  

4.  There is no competent evidence of a nexus between the 
appellant's current bilateral sensorineural hearing loss and 
inservice disease or injury.  

5.  There is no competent evidence of a nexus between the 
appellant's current degenerative joint disease in the 
lumbosacral spine and inservice disease or injury.  

6.  There is no competent evidence of a nexus between the 
appellant's current dental condition and inservice disease or 
injury.  

7.  There is no competent evidence of a nasal disorder.  

8.  The appellant's chronic laryngitis is currently 
asymptomatic.  

9.  The appellant's lower abdominal hernia is not shown to 
cause abdominal wall weakness or require a belt for support.  

10.  The appellant's service-connected disabilities, which 
consist of chronic laryngitis, a lower abdominal hernia, and 
a residual scar from a fracture of the lower left leg, are 
not shown to clearly interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the September 1958 
rating decision is new and material, and the claim for 
service connection for a pulmonary disorder is reopened.  
38 U.S.C.A. §§ 1131, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a pulmonary disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for defective hearing.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

5.  The appellant has not submitted a well-grounded claim for 
service connection for a dental disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

6.  The appellant has not submitted a well-grounded claim for 
service connection for a nasal disorder.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

7.  The criteria for a compensable evaluation for chronic 
laryngitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6516 (1998).  

8.  The criteria for a compensable evaluation for an 
abdominal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7339 (1998).  

9.  The criteria for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities are not met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
military service.  38 U.S.C.A. § 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and sensorineural hearing loss or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for compensable evaluations for 
chronic laryngitis and an abdominal hernia and for a 10 
percent evaluation under 38 C.F.R. § 3.324 have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

I.  A Pulmonary Disorder

The appellant asserts that he has pulmonary disability that 
had its origin in service.  

Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim of entitlement to service connection for a pulmonary 
disorder was last finally denied by the September 1958 rating 
decision.  

The evidence considered in September 1958 included the 
appellant's service medical records, which showed treatment 
for bronchitis in September 1955; an April 1957 separation 
medical examination report, which revealed normal findings 
for the lungs and a negative chest X-ray; and a July 1958 VA 
respiratory examination report, which noted no evidence of 
pulmonary disease.  

Service connection was denied for a chest condition by the 
September 1958 rating decision on the basis that while the 
appellant was treated on one occasion during service for 
bronchitis, there was no postservice medical evidence showing 
the presence of any pulmonary disease.  

The evidence submitted since the September 1958 rating 
decision includes VA medical records dated in 1996 that 
diagnosed chronic obstructive pulmonary disease and noted 
that the appellant was a chronic smoker.  The Board finds 
that this evidence is significant and must be considered in 
order to fairly decide the merits of the appellant's claim 
for service connection for a pulmonary disorder.  The 
evidence is new because it demonstrates the presence of 
pulmonary disease, which was not shown at the time of the 
September 1958 rating decision, and it is material because it 
raises the question of whether the chronic obstructive 
pulmonary disease is related to the bronchitis treated in 
service.  Accordingly, the Board reopens the claim for 
service connection for a pulmonary disease on the basis that 
the appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claim 
for entitlement to service connection for a pulmonary 
disorder is reopened, the claim must be reviewed under the 
second element of Winters, which is whether the claim is well 
grounded.  The first and second elements required to show a 
well-grounded claim are met because the medical evidence 
shows that the appellant is currently diagnosed with chronic 
obstructive pulmonary disease and he was treated in service 
for pulmonary disability.  However, the third element of 
Caluza is not satisfied because the appellant failed to show 
the required nexus between his current chronic obstructive 
pulmonary disease and any injury or disease in service.  
There is no medical evidence establishing a link between the 
current chronic obstructive pulmonary disease and active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his chronic obstructive 
pulmonary disease, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of his chronic obstructive pulmonary disease to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a 
pulmonary disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including a duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, this obligation has been complied 
with in the explanations in this decision.  Unlike the 
situation in Robinette, he has not put VA on notice of the 
existence of any specific evidence that, if submitted, could 
make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a pulmonary 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  Defective Hearing, a Low Back Disorder,
      a Dental Disorder, and a Nasal Disorder

The appellant asserts that he has defective hearing, a low 
back disorder, a dental disorder, and a nasal disorder, and 
that each had its origin in service.  He testified at the May 
1998 regional office hearing that he believes his hearing 
problems began as a result of acoustic trauma to which he was 
exposed in service from an anti-aircraft cannon being fired 
in close proximity to him.  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for defective hearing, a low back disorder, a 
dental disorder, and a nasal disorder.  The first element 
required to show a well-grounded claim is met with regard to 
defective hearing, a low back disorder, and a dental disorder 
because the medical evidence shows that degenerative joint 
disease has been diagnosed in several joints, including the 
lumbosacral spine, beginning in the early 1990's, that mild 
to profound, bilateral sensorineural hearing loss was shown 
on a February 1996 VA audiological evaluation, and that the 
appellant has complete dentures.  However, the first element 
is not satisfied with regard to the claim for service 
connection for a nasal disorder.  X-rays of the paranasal 
sinuses in December 1994 were normal, and there is no 
competent medical evidence showing that the appellant 
currently has a nasal disorder.  

However, the third element for a well-grounded claim under 
Caluza is not met with regard to the claims for service 
connection for defective hearing, a low back disorder, and a 
dental disorder because the appellant has failed to show the 
required nexus between his current bilateral sensorineural 
hearing loss, degenerative joint disease in the lumbosacral 
spine, and dentures and any injury or disease in service.  
There is no medical evidence establishing a link of the 
defective hearing, low back disorder, or dentures to his 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The Board notes that the initial manifestations of 
sensorineural hearing loss and arthritis in the lumbosacral 
spine were many years after the appellant left military 
service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his defective hearing, low back 
disability, dental problems, and nasal disorder, and 
testified at his May 1998 hearing as to the source of his 
hearing problems, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship between his bilateral sensorineural hearing 
loss, arthritis of the lumbosacral spine, dentures and 
service, or regarding a diagnosis of any nasal disorder.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for defective 
hearing, a low back disorder, a dental disorder, and a nasal 
disorder are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
October 1996 and the supplemental statement of the case 
issued in November 1998.  Unlike the situation in Robinette, 
he has not put VA on notice of the existence of any specific 
evidence that, if submitted, could make these claims well 
grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for defective 
hearing, a low back disorder, a dental disorder, and a nasal 
disorder on the basis that they were not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

III.  Chronic Laryngitis

The appellant claims that his service-connected laryngitis 
has worsened and, therefore, warrants a compensable 
evaluation.  

Service medical records reveal treatment on several occasions 
for laryngitis, including a period of hospitalization in 
January 1956 for chronic laryngitis.  A postservice VA 
medical examination in July 1958 revealed very large cryptic 
tonsils and many hypertrophied follicles in the pharynx.  
Chronic pharyngo-tonsillitis was diagnosed.  

The medical evidence dated since 1958 does not show treatment 
or findings related to the appellant's laryngitis.  

A September 1996 rating decision granted service connection 
for chronic laryngitis and assigned a noncompensable 
evaluation under Diagnostic Code 6516 from February 15, 1996.  

When chronic laryngitis is manifested by hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy, a 30 
percent evaluation is assigned.  When hoarseness associated 
with chronic laryngitis is accompanied by inflammation of 
cords or mucous membrane, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6516.  

Because the VA and private medical records fail to 
demonstrate current symptomatology relating to the 
appellant's laryngitis, the Board is unable to identify a 
basis to grant a compensable evaluation for chronic 
laryngitis.  

IV.  An Abdominal Hernia

The appellant contends that his service-connected lower 
abdominal hernia is more severely disabling than currently 
evaluated, thereby warranting a compensable rating.  

Service medical records show that the appellant was treated 
for a small epigastric hernia in July 1955.  The postservice 
July 1958 VA examination after service also diagnosed a small 
epigastric hernia.  

Although the medical evidence since 1958 reveals the presence 
of a hiatal hernia in November 1995 and treatment related to 
epigastric distress in the 1990's, such evidence does not 
indicate any manifestation of symptomatology associated with 
the appellant's service-connected lower abdominal hernia.  

A September 1996 rating decision granted service connection 
for a lower abdominal hernia and assigned a noncompensable 
evaluation under Diagnostic Code 7339 from February 15, 1996.  

A ventral hernia, postoperative that is massive and 
persistent, with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall, so as to be 
inoperable, is assigned a100 evaluation.  For a large ventral 
hernia that is not well supported by belt under ordinary 
conditions, a 40 percent evaluation is assigned.  For a small 
ventral hernia, not well supported by belt under ordinary 
conditions, or for a healed ventral hernia or postoperative 
wounds with weakening of the abdominal wall and an indication 
of the need for a supporting belt, a 20 evaluation is 
assigned.  When a ventral hernia has healed, postoperative 
wounds, no disability, and no indication of the need for a 
supporting belt, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7339.  

Because the VA and private medical records fail to 
demonstrate that the appellant's lower abdominal hernia is 
manifested by weakening of the abdominal wall and indication 
of the need for a supporting belt, the Board is unable to 
identify a basis to grant a compensable evaluation for that 
disorder.  

V.  Multiple, Noncompensable, Service-connected Disabilities

The appellant argues that if none of his service-connected 
disabilities is assigned a compensable evaluation a 
10 percent evaluation should be assigned for multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 because they clearly 
interfere with normal employability.  

Whenever a veteran is suffering from two or more separate and 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the VA's Schedule for Rating Disabilities, a 10 percent 
evaluation is authorized, but not in combination with any 
other rating.  38 C.F.R. § 3.324.  However, the Board does 
not find that the evidence presented in this case 
demonstrates the appellant's service-connected disabilities, 
which consist of chronic laryngitis, an abdominal hernia, and 
a residual scar from a fractured lower left leg, clearly 
interfere with normal employability.  The medical evidence of 
record does not demonstrate that the appellant currently has 
any problems with his laryngitis or abdominal hernia, or that 
the residual scar from the left leg fracture is symptomatic.  
Therefore, a 10 percent evaluation is not warranted for the 
appellant's multiple, noncompensable, service-connected 
disabilities under 38 C.F.R. § 3.324.  


ORDER

The claims for service connection for a pulmonary disorder, 
defective hearing, a low back disorder, a dental disorder, 
and a nasal disorder are denied.  

Compensable evaluations are denied for chronic laryngitis and 
an abdominal hernia.  

A 10 percent evaluation for multiple, noncompensable, 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

